Citation Nr: 0607763	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-15 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for asbestos-related 
lung disease.

2.  Entitlement to service connection for rheumatoid 
arthritis.


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty between September 1962 
and January 1969.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

We note that the appellant requested a hearing before the 
Board on his May 2003 Appeal to the Board, VA Form 9.  VA 
notified the appellant at his address of record that his 
hearing was scheduled for January 12, 2006.  He failed to 
report for this hearing without cause.  As such, in 
accordance with the provisions of 38 C.F.R. § 20.702(d), this 
case will be considered as though the request had been 
withdrawn.


FINDINGS OF FACT

1.  Medical evidence fails to show a current diagnosis of 
asbestosis or any asbestos-related disability; and there is 
no competent evidence showing that any currently shown 
pulmonary disability is related to military service.

2.  Rheumatoid arthritis is not shown in service or within 
one year after discharge.  Rheumatoid arthritis is not 
attributable to service.


CONCLUSIONS OF LAW

1.  Asbestos-related lung disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  Rheumatoid arthritis was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. § 1101, 1110, 1111, 1112, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant in 
February 2002 (prior to the rating decision on appeal) and 
November 2003.  Since these letters essentially provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC) and the supplemental 
statement of the case (SSOC), the appellant was provided with 
specific information as to why the claims were being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159(b) (1) in a May 
2003 SOC.
Finally, with respect to element (4), the Board notes that 
the RO's November 2003 letter contains a specific request 
that the appellant provide the VA with any evidence, not 
already of record, that pertains to his claim.  The appellant 
has not alleged that he has any evidence in his possession 
that is needed for a full and fair adjudication of this 
claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the claimant notice of the elements 
outlined above.  Once that has been done, irrespective of 
whether it has been done by way of a single notice letter or 
via more than one communication, the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  The appellant has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

VCAA notice, as required by 38 U.S.C.A. § 5103(A), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
To the extent that the notice provided to the appellant in 
November 2003 was not given prior to the first adjudication 
of the claims, the content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(A) and 38 C.F.R. 
§ 3.159(b), and, after the notice was provided, the case was 
readjudicated in a June 2005 SSOC.  Any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.

The claims folder contains service records, VA treatment 
records, and private medical records.  The appellant was 
afforded relevant examinations for VA purposes in January and 
February 2003.  Accordingly, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2005); Pelegrini II, supra; Quartuccio, 
supra.



Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) 
(2005).  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b) (2005).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).  However, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Arthritis shall be granted service 
connection although not otherwise established as incurred in 
or aggravated by service if manifested to a compensable 
degree within one year following service in a period of war 
or following peacetime service on or after January 1, 1947.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307(a) (3), 3.309(a) (2005).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223. 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases.  Relevant factors 
discussed in paragraphs 7.21(a), (b), and (c) must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos-related claim.  See VAOPGCPREC 
4-00 (April 13, 2000).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease. M21- 1, Part VI, 7.21(d) (1).  Radiographic changes 
indicative of asbestos exposure include interstitial 
pulmonary fibrosis (asbestosis), pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum.  M21-1, Part VI, 7.21(a) (1).  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M21-1, 
Part VI, 7.21(c).  Some of the major occupations involving 
exposure to asbestos include mining, milling, work in  
shipyards, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, manufacture and 
installation of roofing and flooring materials, asbestos 
cement and pipe products, military equipment, etc. M21-1, 
Part VI, 7.21(b) (1).

Asbestos-Related Lung Disease

The appellant asserts that he is entitled to service 
connection for "asbestos related breathing problems 
including a growth in the left lung."  See VA Claim, dated 
December 21, 2001.  He states that he was exposed to asbestos 
while performing job duties aboard U.S. Navy vessels.  Form 
DD 214N reflects that the appellant military occupation was 
radio operator, and that he worked with radio transmitters, 
operation and maintenance.  On VA examination in January 
2003, the appellant reported that he was a boatswain mate and 
radioman in the Navy, and that his duties included stripping 
asbestos insulation on steam pipes and replacing it with new 
asbestos insulation without protective gear.

A review of the evidence of record shows no current diagnosis 
of asbestosis, or asbestosis related lung disease.  On 
November 2004 VA examination, pulmonary function testing and 
a lung scan findings were for mild restrictive lung disease 
with moderate-severe obstructive disease.  The examiner 
concluded that "pulmonary fibrosis and pulmonary disease is 
not asbestos-related."  Absent a current asbestos-related 
disability, the claim for asbestos-related lung disease must 
be denied.  See Brammer, supra.

There is current pulmonary disability.  January 2003 report 
of VA examination, VA treatment records since December 2000, 
and private medical records dated August and September 2001 
show diagnoses or assessments of mild pulmonary fibrosis, 
possible interstitial lung disease, COPD (chronic obstructive 
pulmonary disease), restrictive lung disease, and 
bronchiectasis.  However, there is no objective evidence 
reflecting that the any of these respiratory disorders are 
related to service, including any asbestos exposure in 
service.  

The Board is aware that the veteran was seen for chest 
complaints in March 1966 and January 1969.  However, when 
examined in September 1966, the lungs, chest and chest x-ray 
were normal.  Similarly, when seen for the discharge 
examination in January 1969 (after the earlier complaint), 
the lungs, chest and chest X-ray were normal.  The more 
comprehensive examinations tend to establish that the 
inservice complaints were acute (noted as flu) and that the 
veteran did not have a chronic disease process in service. 

In sum, the competent evidence shows that the appellant does 
not currently have an asbestos-related lung disability, to 
include asbestosis, and there is no competent evidence 
otherwise linking his current pulmonary disability to 
service.  As such, there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
claim that would give rise to a reasonable doubt in favor of 
the appellant; the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Arthritis

The appellant avers that he has arthritis of the left hand 
from an automobile accident in service.  See VA Claim, dated 
December 21, 2001.  However, the evidence of record shows no 
basis to establish service connection for rheumatoid 
arthritis.

Service medical records confirm that the appellant sustained 
a left arm and hand injury from an automobile accident in 
June 1966.  Multiple superficial sprains and questionable 
fracture (later ruled out) were diagnosed.  The injury was 
treated with a splint and sling for about 1 week before the 
appellant was returned to duty without limitations.  There is 
no record of additional treatment or evaluation for the left 
arm or hand.  Service medical records also show that the 
appellant sustained a "jamming" injury to the right index 
finger while playing baseball in April 1968.  He was treated 
with a finger splint and "traumatic arthropathy" to the 
distal interphalangeal joint of the right index finger was 
subsequently evaluated and treated conservatively.  No 
additional treatment or evaluation is shown.

Service separation examination in June 1969 is negative for 
residuals of the automobile accident and jamming injury.

Additional medical evidence includes VA treatment records 
dated since December 2000, private medical records dated from 
2000 through 2001, and report of VA examination dated January 
2003.  These records show that polyarthralgia was first noted 
in 2001.  Rheumatoid arthritis was subsequently diagnosed 
with a concomitant diagnosis of carpal tunnel syndrome.  
Carpal tunnel release was performed in April 2001 and the 
appellant has been followed by VA rheumatology since the 
initial diagnosis.  Arthralgias of the ankles, knees, 
shoulders, elbows, and hands are also noted.  On January 2003 
VA examination, the diagnoses were (1) injuries to the left 
forearm/arm and right index finger in service, resolved and 
without evidence of sequelae, and (2) osteoarthritis and 
rheumatoid arthritis of both hands and wrist, "not felt to 
be related to diagnosis number one above."  Based on the 
appellant's medical history, current examination findings, 
and review of the claims folder, the examiner concluded that:

[T]here is no documentary or historical 
evidence to suggest a causal relationship 
between the single episodes of injury to 
the left wrist and right index finger 
while in service and his later diagnoses 
of rheumatoid arthritis nor to the 
osteoarthritic changes noted on 
examination.

The medical evidence shows that the appellant was first 
diagnosed as having rheumatoid arthritis around 2001, more 
than 20 years after his separation from service.  38 C.F.R. 
§ 3.303(b) (2005).  Moreover, there is no competent evidence 
of record showing a nexus between the onset of rheumatoid 
arthritis and the appellant's period of service, including 
those injuries sustained in service.  Boyer v. West, 210 F.3d 
1351, 1353, Maggit v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  The Board notes that the VA examiner in January 2003 
concluded a nexus did not exist.
The Board finds that the preponderance of the evidence is 
against service connection for arthritis.  Absent a relative 
balance of the evidence, the evidence is not in equipoise and 
the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); Gilbert supra.


ORDER

Service connection for asbestos-related lung disease, to 
include asbestosis, is denied.

Service connection for rheumatoid arthritis is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


